UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 21, 2012 CHEMED CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-8351 31-0791746 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of Identification incorporation) Number) 2600 Chemed Center, 255 East 5th Street, Cincinnati, OH 45202 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (513) 762-6900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under Exchange Act (17 CFR 240-14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under Exchange Act (17 CFR 240-13e-4(c)) Page 1 of3 Item 5.07 Submission of Matters to a Vote of Security Holders (a) On May 21, 2012, Chemed Corporation held its annual meeting of shareholders. (b) Election of Directors.The following directors, who constitute the entire Board of Directors, were elected at the meeting by the votes indicated: Nominee For Against Abstentions Kevin J. McNamara George J. Walsh III Joel F. Gemunder Patrick P. Grace Thomas C. Hutton Walter L. Krebs Andrea R. Lindell Thomas P. Rice Donald E. Saunders Frank E. Wood At the annual meeting, shareholders voted on the following matters: Ratification of Auditors.The proposal to ratify the appointment of PricewaterhouseCoopers LLP by the Audit Committee of the Board of Directors as the company’s independent auditor for the year ending December 31, 2012, was approved with the following votes: Voted Percent of Voted For % Against % Abstain - Say-on-Pay.The proposal to approve, on a non-binding basis, the Company’s executive compensation program, was not approved, with the following votes: Voted Percent of Voted For % Against % Abstain % Broker non-votes: - Page 2 of 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHEMED CORPORATION Dated: May 22, 2012 By: /s/ Arthur V. Tucker Jr. Arthur V. Tucker, Jr. Vice President and Controller Page 3 of 3
